TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00139-CR


Sesees Crayon Holmes
aka Sesees Crayon Quinones, Appellant


v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 52,485, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second  motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. Bobby D. Barina, is ordered to tender a brief in this cause no later than July 15, 2002. 
No further extension of time will be granted.
It is ordered June 5, 2002. 

Before Justices Kidd, Patterson and Puryear
Do Not Publish